Citation Nr: 9901943	
Decision Date: 01/25/99    Archive Date: 02/01/99

DOCKET NO.  93-14 667	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUE

Entitlement to an increased evaluation for service-connected 
left knee disability, currently evaluated as 10 percent 
disabling.


REPRESENTATION

Appellant represented by:	AMVETS


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Jean Steadman, Associate Counsel

INTRODUCTION

The veteran served on active duty from November 1973 to 
November 1976 and from September 1978 to September 1990.

This matter comes before the Board of Veterans Appeals 
(Board) on appeal from a February 1991 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Philadelphia, Pennsylvania.

In April 1995, the Board remanded this case for additional 
due process and evidentiary development. For the reasons 
stated below, the Board has determined that another remand is 
necessary.


REMAND

In the April 1995 remand, the Board noted that a current 
evaluation was necessary to evaluate severity of the 
veterans left knee disability.  The examiner was requested 
to perform any indicated studies.

During a June 1995 VA examination of the veteran's left knee, 
the examiner noted no tenderness, swelling or loss of range 
of motion.  An additional June 1995 VA examination revealed 
limitation of motion of the knee due to pain.  The examiner 
noted that diagnosis was difficult without the veterans 
service medical records and post-service treatment records.

Post-service medical records from April 1991 to February 1992 
reflect treatment for various disabilities.

The veteran underwent additional VA examination in August 
1996.  Examination of the knee revealed subjective diffuse 
tenderness and limitation of range of motion.  A suggestion 
of crepitation palpable with flexion of the knee was noted.  
Pain response was elicited with compression of the patella as 
with movement of the patella.  Laxity of the medial 
collateral lateral ligament was also noted.  Subsequent x-
rays reflected no left knee bone or joint abnormality.  The 
examiners diagnoses included chronic strain, both knees, 
with torn medial collateral ligament and chondromalacia 
patella on the left.

In January 1997, the veteran underwent VA joints examination.  
The examiner reviewed the claims file and noted prior to 
stating his examination results that, [i]t should be noted 
that in the absence of the patients service connected 
disability, individual weakness, fatigue and coordination and 
limited range of motion all [sic] be absent and there would 
be no flare-ups.

Upon examination, the examiner noted that in the absence of 
the patients service connected disability, range of motion 
of both knees would be 130 degrees of flexion and zero 
degrees of extension.  The examiner commented that all of his 
findings were normal in the absence of the veteran's service 
connected problems.  The examiners diagnoses included 
chronic strain both knees with torn medial to the lateral 
ligaments and a chondromalacia patella on the left.  The 
examiner noted in a February addendum that he was unable to 
contribute any further significant medical information with 
any degree of medical certainty.  

Of record are VA outpatient treatment records from January 
1991 to August 1996 which reflect treatment for various 
disabilities.  June 1991 left knee x-rays are normal.

The veteran was afforded an additional VA examination in 
August 1998.  The veteran reported pain in his knees, more so 
on the left.  He reported pain episodes four to six times a 
year.  He described frequent buckling of both knees, more so 
on the left.  He denied history of locking of the knees.  The 
examiner reviewed the August 1996 x-rays and noted that 
additional x-rays were ordered.  

Upon examination, the examiner noted a moderate degree of 
diffuse tenderness.  No evidence of soft-tissue swelling, 
joint effusion, or laxity of the anterior cruciate ligament 
or of the medial or lateral collateral ligaments were noted.  
A moderate degree of pain was elicited with compression of 
the patella and with movement of the patella.  Flexion was to 
130 degrees and extension was to zero degrees.  No evidence 
of subluxation or lateral instability.  The examiners 
diagnoses included patellofemoral syndrome or chondromalacia 
of the left knee.  The results of the August 1998 x-rays are 
not included in the claims file.

The February 1991 Rating Decision reflects that the veteran 
is service-connected for residuals of a left knee injury, 
under 38 C.F.R. § 4.71a, Diagnostic Code 5257.  Subsequent 
rating determinations including the September 1998 rating 
action, evaluated the veterans service-connected residuals, 
left knee injury under Diagnostic Code 5260.

The VA General Counsel has stated that when a knee disorder 
is rated under 38 C.F.R. § 4.71a, Diagnostic Code 5257 based 
on instability, and there is also limitation of knee motion 
which at least meets the criteria for a zero percent 
evaluation under 38 C.F.R. § 4.71a, Diagnostic Code 5260 or 
5261, separate evaluations may be assigned for arthritis with 
limitation of motion and for instability. See VAOPGCPREC 23-
97; 38 C.F.R. § 4.14 (1996); Esteban v. Brown, 6 Vet. App. 
259 (1994).  However, the General Counsel stated that if a 
veteran does not meet the criteria for a zero percent rating 
under either Diagnostic Code 5260 or Diagnostic Code 5261, 
there is no additional disability for which a separate rating 
for arthritis may be assigned. VAOPGCPREC 23-97.

Therefore, if the veteran has limitation of left knee motion 
which at least meets the criteria for a zero percent 
evaluation under 38 C.F.R. § 4.71a, Diagnostic Code 5260 or 
5261, a separate evaluation may be assigned for arthritis 
with limitation of motion. VAOPGCPREC 23-97.

Finally, the April 1995 remand noted that the VA examiner 
should perform any studies.  Review of the claims folder 
suggests that x-rays of the left knee were taken in August 
1998 but have not been included in the claims file. 

In this respect, the Board notes that the United States Court 
of Veterans Appeals (Court) has recently held that a remand 
by this Court or the Board confers on the veteran or other 
claimant, as a matter of law, the right to compliance with 
the remand orders.  We hold further that a remand by this 
Court or the Board imposes upon the Secretary of Veterans 
Affairs a concomitant duty to ensure compliance with the 
terms of the remand. Stegall v. West, 11 Vet. App. 268 
(1998).  The Court also held that where, as here, the 
remand orders of the Board or this Court are not complied 
with, the Board itself errs in failing to insure 
compliance. Id.

Although the Board regrets further delay, in light of the 
above, the Board is of the opinion that additional 
development is warranted.  In accordance with the statutory 
duty to assist the veteran in the development of evidence 
pertinent to his claim, the case is REMANDED for the 
following actions:

1. The RO should make another request to 
the veteran that he identify the names, 
addresses, and approximate dates of 
treatment for all VA and non- VA health 
care providers who have treated him in 
recent years for his left knee 
disability. With any necessary 
authorization from the veteran, the RO 
should attempt to obtain copies of 
pertinent treatment records identified by 
the veteran in response to this request, 
which have not been previously secured. 

2. The RO should obtain a copy of the 
August 1998 left knee x-rays and 
associate this evidence with the claims 
file.

3. The claims file should then be 
referred to a VA examiner with expertise 
in bone radiology, who should be 
requested to prepare a written medical 
opinion based upon a review of all of the 
material in both volumes of the claims 
file, including the August 1998 x-ray 
studies, as to whether evidence of any 
disease process is demonstrated.  A copy 
of this remand should also be provided to 
the physician for review in connection 
with the preparation of this medical 
opinion.
4. Thereafter, the RO should review the 
claims file to ensure that all of the 
requested development in this remand as 
well as the April 1995 Board remand has 
been completed.  In particular, the RO 
should ensure that the requested medical 
opinion is responsive to and in complete 
compliance with the directives of this 
remand.  If the terms of these remands 
have not been completely complied with, 
the RO should implement corrective 
procedures.

5. The claim of entitlement to an 
increased rating for residuals of a left 
knee injury should then be readjudicated 
with consideration of all pertinent law, 
regulations, and Court decisions.

Thereafter, if the benefit sought on appeal is not granted, 
the veteran and his representative should be provided a 
supplemental statement of the case and afforded an 
opportunity to respond.  The case should then be returned to 
the Board for further appellate consideration.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans Appeals or by the United States Court of 
Veterans Appeals for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1998) (Historical and Statutory Notes).  
In 








addition, VBAs ADJUDICATION PROCEDURE MANUAL, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.


		
	ROBERT E. SULLIVAN 
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Veterans Appeals.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(1997).



- 2 -
